         Case 1:20-cv-02610-PKC Document 18 Filed 05/06/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         5/6/2020
 Kevin Monahan et al.,

                                 Plaintiffs,
                                                            1:20-cv-02610 (PKC) (SDA)
                     -against-
                                                            ORDER SCHEDULING
 City of New York,                                          SETTLEMENT CONFERENCE

                                 Defendant.


STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on Tuesday,

July 14, 2020 at 10:00 a.m. Due to recent public health concerns, the settlement shall proceed by

telephone unless the parties advise the Court that they have access to and prefer proceeding by

alternative remote means, such as by video.

       The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:        New York, New York
              May 6, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
